DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being obvious over CN 103102552 to SHANDONG TAISHAN JINRUN PLASTIC PROD CO., Bian et al., (hereinafter “Bian”) in combination with US Patent 5,198,271 to Ishii  et al., (hereinafter “Ishii”).
The rejection stands as per reasons of record.
As discussed in the previous office actions, Bain discloses a method of manufacturing an article or material, the method comprising: forming a blend composition, the blend composition comprising a polyolefin, a phase change material, a cross-linking agent, and an additive material, i.e., foaming agent; executing an operation comprising cross-linking the polyolefin to form a cross-linked intermediate composition; executing an operation comprising foaming the cross-linked intermediate composition to 
The blends are prepared by mixing the polyolefin, the phase change material, and the cross-linking agent, and the additive material together until homogeneous or substantially homogeneous in an extruder and extrusion processing the  blend prior to crosslinking the blend. 
The mixing takes place in an extruder at the temperatures fully corresponding to the claimed temperatures.  See illustrative examples 4-5, for example step 2. 
The extruded material is crosslinked  cross-linking by exposing the extruded blend composition to an elevated temperature, which temeperature and exposure time further fully correspond to the claimed as per illustrative examples, such as step 3.  
The foaming step comprises decomposing the blowing agent to volatile components which foam the material upon release from the composition.  See illustrative example 4-5 using ADCA decomposing foaming agent, necessarily decomposing to release volatile foaming gas. 
	The polyolefins suitable for the invention as disclose by Bian include , for example, LLDPE and other polyethylenes, from which all of the claimed 
The reference further discloses and article, such as insulative foams, which article comprises a cross-linked polyolefin, a phase change material, such as n-tetradecane (which inherently exhibits a lower weight average molecular weight than the weight average molecular weight of the polyolefin prior to cross-linking).  From the expansion ratio of the foams and also from the amounts of the phase change material present in the foams, the foams inherently exhibit the claimed porosity.  
Bain discloses encapsulated phase change materials in his invention.  However, Bain further expressly discloses that “By adding a phase change material to the foam material, a better thermal insolation effect can be achieved. However, because the phase change material has a liquid generated during the phase change, the foaming effect of the foam material is affected. At the same time, because the foam material has a porous structure, the liquid phase change is easy to leak, which gradually weakens the thermal insulation effect.”  (Background of invention page 1). The Bain reference further states that “When phase change materials are applied to polyolefin insulation foam materials, when the temperature decreases, the 
At the same time, the invention adopts the microcapsule technology, and the phase change material is used as the core material to encapsulate the inside of the capsule  wall, so that the phase change core material will net be lost from the porous foam material when the phase change occurs, which improves the thermal Insulation.” (Page 3 of the translation).
While Bain clearly prefers use of encapsulated phase change material, Bain also expressly discloses that incorporation of non encapsulated material is also expected to improve  thermal insulation properties of foams, although it may not be as beneficial as using encapsulated materials due to loss of PCM over time.
Therefore, use of non-encapsulate PCM in the method and articles disclosed by Bain would have been obvious to achieve foams with improved thermal insulation properties, for applications, when for example, a long term effect is not required, yet to avoid a costly step of PCM encapsulation. 
The Bain reference does not disclose production of laminated foams.
However, it is well known in the art that polyolefin foams exhibit inferior surface wettability and thermal resistance. To improve those and 
It is further noted that use of non-encapsulated PCM would have been additionally obvious for the laminated foams since the foams laminated with a non-foamed material would prevent escape of the PCM from the foams, thus  retaining the improved thermal insulation properties for longer times/,.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Bian in combination with Ishii and further in combination with Anderson.
The rejection stands as per reasons of record and discussion above.

Anderson discloses that use of supercritical foaming agents in place of chemical blowing agents in foaming extruded polyolefins results in foams free of chemical blowing agents residues and, thus, can be used in application in which such residual chemicals are undesirable.  In addition, such foams exhibit better secondary processability properties as per Andersen.
Therefore, using supercritical blowing agents in the foaming step of Bian would have been obvious to obtain polyethylene foams with properties consistent with disclosure of Andersen. 
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Bian in combination with Ishii  as evident from Almanza.
The rejection stands as per reasons of record and discussion above.
The disclosures of Bian and Ishii are discussed above.
The reference does not address the thermal conductivity of the foams.  However, since the foams disclosed in Bian are obtained from 
In the alternative, it is known in the art that the thermal conductivity of foamed polymers, such as polyethylenes, is influenced to a great degree, by the foam densities and foam cell size (among other known factors) as evidence from for example  Almanza.
Thus varying thermal conductivity of the foams disclosed by Bian to obtain foams with the claimed thermal conductivities (for applications in which such thermal conductivity is desired) would have been obvious and within routine experimentation and/or optimization of an ordinary artisan.


Response to Arguments
Applicant's arguments filed 1-11-21 have been fully considered but they are not persuasive. The applicants argue that “certain embodiments of . 
However, smaller amounts of encapsulated PCM may need to be incorporated to achieve the desired effect since encapsulated PCM does not escape from the foams.   

The examiner is not sure what advantages, other than obvious  alleged advantage of higher loading amounts of non-encapsulated PCM into foams the applicants refer  to. 
The applicant, once again, argue that the cited references do not teach the claimed invention since neither Bain, nor Ishii are directed to non-encapsulated PCM.
The applicants discuss to a certain length that Bain is directed to encapsulated PCN and the essence of the Bain’s invention is to overcome the disadvantages of using non-encapsulated PCM by encapsulating the PCM.   The applicants further conclude that “Bian specifically teaches against using non-encapsulated phase change materials, which is the exact problem (as described in the background) that Bian is attempting to solve. Thus, using a non-encapsulated phase change material would render Bian's invention unsatisfactory for its intended purpose.”
While the examiner agrees that Bain does teach use of encapsulated PCM, discloses advantages of use encapsulated PCM over non-
As discussed in the previous office actions, Bain expressly discloses  that use of non-encapsulated PCM in foams does result in improved thermal insulation properties, and also expressly discussed disadvantages of using  non-encapsulated PCM as compared to encapsulated PCM.    Such expressed disclosure makes the non-preferred embodiments, or even, embodiment of what Bain may consider to be a prior art embodiments,  i.e.,  foams containing non-encapsulated PCM, clearly obvious.  Moreover, use of non-encapsulated PCM does not render the invention of Bain unsatisfactory, as Bain’s invention is directed to thermal insulation material and use of non-encapsulated PCM in polyolefin foams result ins foams of improved thermal insulating properties (as compared to polyolefin foams lacking any PCM).   Such disclosure of Bain makes the claimed invention (that only differs from  the invention of Bain in use of non-encapsulated PCM in polyolefin foams) clearly obvious, although  it is equally clear that Bain does prefer use of encapsulated PCM and discloses advantages of using encapsulated materials to realize such advantages.  
The instant specification, while discussing advantaged of using PCM in polyolefin foams does not discloses, contrary to applicants allegations,  the advantages of using non-encapsulated PCM over encapsulated PCM.  In fact, the instant application expressly states that encapsulated or non-encapsulated PCM can be equally used.  Seem for example, [0032, 34, 41, 51] (with respect to the corresponding PG Pub 2018/0291166) etc., and throughout the instant specification. Thus, there is nothing unexpected, contrary to applicants allegations, in using non-encapsulated PCM in the polyolefin foams. 
Thus, the invention as claimed, is still considered to be unpatentable over the disclosures of the cited references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ